Case: 22-10181       Document: 00516428275           Page: 1      Date Filed: 08/11/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        August 11, 2022
                                    No. 22-10181
                                                                         Lyle W. Cayce
                                  Summary Calendar
                                                                              Clerk


   United States of America,

                                                                  Plaintiff—Appellee,

                                          versus

   Juan Teran,

                                                              Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 3:20-CR-365-1


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*

          Juan Teran appeals his conviction and sentence for possessing a fire-
   arm after having been convicted of a felony, in violation of 18 U.S.C. § 922(g).
   Citing National Federation of Independent Business v. Sebelius, 567 U.S. 519
   (2012), Teran argues that § 922(g)(1) exceeds the scope of Congress’s power


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10181      Document: 00516428275           Page: 2     Date Filed: 08/11/2022




                                     No. 22-10181


   under the Commerce Clause and is thus unconstitutional. He specifically
   asserts that Congress’s power under the Commerce Clause authorizes it to
   regulate only commercial activity and that the mere travel of an object
   through interstate commerce is not, by itself, a commercial act.
          Teran concedes that his claim is foreclosed by circuit precedent, and
   he raises the issue to preserve it for further review. The government has filed
   an unopposed motion for summary affirmance and an alternative request for
   an extension of time to file its brief. In United States v. Alcantar, 733 F.3d 143
   (5th Cir. 2013), we noted that we have consistently upheld the constitution-
   ality of § 922(g), a statutory provision that we described as “a valid exercise
   of Congress’s authority under the Commerce Clause.” Alcantar, 733 F.3d
   at 145. We explained that National Federation did not address the constitu-
   tionality of § 922(g) and did not express an intention to overrule precedent
   finding § 922(g) constitutional. Id. at 146. Therefore, the parties are correct
   that Teran’s claim is foreclosed. See Alcantar, 733 F.3d at 145–46; Groendyke
   Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          Accordingly, the motion for summary affirmance is GRANTED, the
   alternative motion is DENIED as unnecessary, and the judgment is
   AFFIRMED.




                                           2